UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



SECURIAN LIFE INSURANCE                            §
COMPANY,                                           §
                                                   §
         Plaintiff,                                §
                                                   §
versus                                             §        CASE NO. 1:17-CV-00353-MAC
                                                   §
ESTHER M. RAMSEY, KRISTINA R.                      §
ALLEN, CLARENCE ALLEN JR.,                         §
VANESSA JOHNSON,                                   §
                                                   §
         Defendants.                               §



                ORDER ADOPTING REPORT AND RECOMMENDATION

         The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge, for pretrial management. The court has received and considered the report (Doc. No. 45)

of the magistrate judge, who recommends discharging Interpleader-Plaintiff Securian Life

Insurance Company (Securian) from the suit, awarding Securian’s attorneys’ fees once the

Claimants’ underlying dispute is resolved, and dismissing Defendants Kristina R. Allen and

Clarence Allen, Jr. from the suit for failure to comply with a court order and prosecute their case

under Federal Rule of Civil Procedure 41(b). No objections to the report have been filed, and the

time for doing so has passed.

         It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No. 45) is ADOPTED and Securian’s “Motion for Discharge and Attorneys’ Fees” (Doc.

No. 38) is GRANTED.
       It is further ORDERED that Defendants Kristina R. Allen and Clarence Allen, Jr. are

dismissed
        . from the suit for failure to prosecute and failure to comply with a court order.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 26th day of February, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                              2 of 2
